Citation Nr: 0200467	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  92-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision by the RO that, in pertinent part, denied the 
veteran's claim of service connection for PTSD.  

The case was remanded by the Board to the RO in August 1994 
and then again in April 1996 for additional development of 
the record.  

In April 1999, the Board requested an opinion from a medical 
specialist in psychiatry with the Veterans' Health 
Administration (VHA).  In July 1999, the requested VHA 
opinion was incorporated into the record.  

In a decision promulgated in October 1999, the Board denied 
the appeal in the claim of service connection for PTSD.  

The veteran then appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a November 2000 Joint Motion for Remand, the parties 
agreed that the case was to be remanded because of the 
Court's decision in Stegall v. West, 11 Vet. App. 268 (1998).  



REMAND

In this case, the veteran contends that he suffers from 
current disability manifested by PTSD as a result of his 
active military service in the Republic of Vietnam.  The 
veteran asserts that he has received a diagnosis of PTSD due 
to the exposure to stressful situations in service that left 
him psychologically disabled.  

As noted hereinabove, the case was remanded by the Board in 
August 1994 and April 1996 for additional development of the 
record.  

Specifically, in the Remand in August 1994, the Board 
indicated, inter alia, that the RO should contact one of the 
veteran's private physicians and request from him copies of 
all relevant medical treatment records.  The RO subsequently 
wrote to the specified private physician asking him to 
furnish evidence of the veteran having received medical 
treatment from you.  The RO noted that the physician's report 
should include his findings and diagnoses.  It does not 
appear that the RO requested actual treatment records from 
the specified private physician.  

Thereafter, the veteran's private physician replied with a 
one-page "Patient Care Summary" sheet showing dates of 
treatment and diagnoses.  Importantly, the diagnoses were 
those of anxiety; gastrointestinal problems; chest pain, 
cause undetermined; and back injury.  There was no diagnosis 
of PTSD.  

Also in the August 1994, the Board noted that the veteran had 
been afforded a VA examination in June 1991 when the examiner 
had entered a diagnosis of PTSD.  The veteran related having 
a history of experiencing a threat during service, subduing 
of a suspect after service, and being exposed to rocket fire.  
However, the Board noted that the examiner did not identify 
which stressor resulted in PTSD.  The Board pointed out that 
that determination was critical to the case.  

Finally, the RO was instructed to attempt to verify the 
veteran's claimed inservice stressors.  

In light of the directives set forth in the August 1994 
remand, the veteran was scheduled for another psychiatric 
examination.  The requested psychiatric evaluation was 
completed in October 1994.  

The VA examiner indicated that he reviewed the veteran's 
claims file.  During the examination, the veteran reported 
that the biggest stress with respect to events in the war 
zone, was induced by his own personnel who were plotting to 
"frag" him.  He stated that, at about six months into his 
tour, a neighboring CO of the Combat Engineering Company was 
"fragged" by his own men.  This served to escalate his 
anxiety in that he feared that he would be next.  The veteran 
served in the military police and was charged with security 
of an ammunition depot on the fringe of Long Binh.  He also 
said that, one time while in Vietnam, he witnessed four 
soldiers being blown up in a jeep.  The veteran added that 
the only time he was under fire was in Tai Ninh for 
approximately two hours during a perimeter defensive attack.  

The diagnosis was that of "No Diagnosis" under Axis I; 
Personality disorder, mixed.  Narcissistic and paranoid under 
Axis II.  The impression was that of "PTSD not found - no 
significant stressors."  

In April 1996, the Board again remanded the case to the RO 
for further development.  The Board at that time found that 
the RO had failed to the comply with the August 1994 remand 
to the extent that no attempt had made to verify the 
veteran's claimed in-service stressors.  

In the meantime, the veteran was afforded another VA 
examination in January 1998 when the VA examiner indicated 
that he reviewed the veteran's claims file.  The veteran 
described his alleged stressors.  First, the veteran reported 
that he had found out that some of the soldiers were talking 
about "fragging" him.  

The veteran also reported that he was in combat in four 
different incidents.  First, the veteran indicated that, at 
Long Binh, he had come under 122 mm rocket attacks when one 
landed on some concrete causing the concrete to fly all over, 
doing same damage.  The second combat incident was when a 
rocket hit a jeep, killing three officers.  Reportedly, it 
blew the jeep to pieces and mangled their bodies.  The 
veteran described a third incident at Tay Ninh when the base 
was attacked by ground forces trying to overrun the 
perimeter.  The veteran reported that, during that firefight, 
he was helping to run an M-60 machine gun for two to three 
hours.  The veteran indicated that the incident occurred only 
13 days prior to his departure from Vietnam.  Finally, the 
veteran reported experiencing several incidents where they 
also took sniper fire.  

The VA diagnosis was that of dysthymic disorder under Axis I.  
Mixed personality traits with some paranoid features was 
indicated under Axis II.  The examiner commented that the 
veteran clinical and testing profiles were suggestive more of 
a diagnosis of depression than one of PTSD.  The examiner 
also noted that while the veteran might have had some post-
traumatic stress-type symptoms, most of his clinical picture 
was more consistent with a diagnosis of depression.  

Thereafter, the RO issued a September 1998 Supplement 
Statement of the Case (SSOC) which indicated that service 
connection for PTSD remained denied.  The RO reported that a 
review of the veteran's 201 Military Personnel File revealed 
participation in the 1969 Tet Counteroffensive and an unnamed 
11th campaign while serving in the Republic of Vietnam.  

The RO then accepted as true the certain of the claimed 
stressors and reported that verification of the alleged 
stressors associated with the veteran's supervisory military 
police duties in Vietnam was not possible as insufficient 
data was available.  Nonetheless, service connection remained 
denied because the evidence available for review did not 
confirm a diagnosis of PTSD which would permit a grant of 
service connection.  

The case was thereafter returned to the Board on appeal.  In 
April 1999, the Board requested an opinion from a medical 
expert with VHA.  The purpose of the request was to have a 
specialist in psychiatry resolve the various medical opinions 
in the record with regard to the veteran's psychiatric 
diagnoses.  The VA psychiatric specialist was specifically 
asked to determine whether the veteran had chronic PTSD 
secondary to his Vietnam-related experiences.  In July 1999, 
the requested VHA opinion was incorporated into the record.  

The VHA specialist indicated that the veteran's claims file 
had been reviewed, including sick call notes while on active 
duty.  They were noted as unremarkable for psychological 
stressors.  The specialist indicated that objective 
psychological testing and evaluation by PTSD specialists had 
consistently failed to establish a diagnosis of PTSD to the 
current time.  

The VHA specialist pointed out that the veteran had long-term 
employment with the U.S. Government, having relatively 
recently secured disability retirement.  The specialist 
concluded that she still found no evidence whatsoever of 
behavior or objective test results consistent with PTSD.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a November 2000 Joint Motion for Remand, the parties 
agreed that the case must be remanded because of the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998).  In 
Stegall, the Court held that a Remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the Remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  

According to the Joint Motion for Remand, the Board violated 
the holding in Stegall for two separate reasons.  

In the August 1994, the Board indicated that the RO should, 
inter alia, contact one of the veteran's specified private 
physicians and request copies of all relevant treatment 
records.  The RO, in turn, asked the physician to "please 
furnish evidence of the veteran having received medical 
treatment from you and to include the findings and diagnoses 
in the report."  As noted hereinabove, the doctor furnished 
a one-page summary showing dates of treatment and diagnoses.  

Although the treatment summary did not have a diagnosis of 
PTSD listed, the Court found that these records must be 
obtained nonetheless.  In light of the Court's order, the 
Board must again remand the case for the RO to obtain the 
actual medical treatment records from Dr. Alfredo Mayoraga.

The parties also pointed out that in the 1996, the Board 
indicated that the RO "failed to comply with the Board's 
August 1994 remand instructions to the extent that it has not 
attempted to verify the veteran's alleged inservice 
stressors.  Such verification is relevant to an adequate 
resolution of the veteran's claim of entitlement to service 
connection for PTSD."  The Board thereby remanded the issue 
for the RO to, inter alia, attempt to verify the veteran's 
alleged stressors.  

In this regard, the parties agreed that a Stegall violation 
had occurred because the RO never attempted to contact 
USASCRUR, despite the fact that the stressors were conceded.

In addition, the Board now notes in this case that there has 
been a significant change in the law during the pendency of 
this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that the veteran submitted 
additional evidence in October 2001 in support of his claim 
of service connection.  Specifically, the veteran submitted a 
psychological evaluation from a private psychologist who 
concluded that the veteran experienced chronic anxiety 
symptoms associated with PTSD.  The assessment was apparently 
based on the results of the following administered tests:  
diagnostic interview, Beck Depression Inventory, Traumatic 
Symptom Inventory, Millon Clinical Multiaxial Inventory - 
III, and case notes.  

In light of the directives in the Court-adopted Joint Motion 
for Remand, the recent change in the law due to VCAA, and the 
additional medical evidence submitted in support of the 
veteran's claim of service connection, this matter is 
REMANDED to the RO for the following action:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate steps to contact Dr. Alfredo 
Mayoraga and request that he furnish 
copies of all relevant treatment records 
for the veteran.  These records should be 
associated with the claims file.  The RO 
should also review the recently submitted 
psychological testing evidence provided 
by Terry W. Allen, Ph.D.

2.  The originating agency should take 
appropriate steps to ask the veteran to 
provide comprehensive information 
concerning the inservice stressful events 
that he feels support his claim for 
service connection for PTSD.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service such as the dates, places, 
detailed descriptions of the events, his 
service units, duty assignments, and the 
names and other identifying information 
concerning any individuals involved in 
the stressful events.  The originating 
agency should inform the veteran that he 
may specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

3.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences.  
This summary, along with a copy of the 
veteran's DD Form 214 and the service 
personnel records, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  USASCRUR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  Then, the veteran should be afforded 
a VA examination in order the determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran was suffering from 
current disability due to PTSD due to any 
stressor experienced in service.  

5.  Following completion of the 
development requested hereinabove, the 
originating agency should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the 
originating agency should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


